Citation Nr: 0607358	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  96-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for depressive psychosis, claimed to have resulted 
from an electromyogram performed at a VA medical facility in 
September 1995.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied VA compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for depressive psychosis, claimed to have resulted 
from an electromyogram (EMG) performed at a VA medical 
facility in September 1995.

In a September 2002 decision, the Board denied the claim.  
The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In November 
2003, the VA General Counsel and the veteran's attorney filed 
a Joint Motion asking the Court to vacate the Board's 
decision.  Principally, the parties agreed to remand this 
matter to the Board for additional evidentiary development 
and for further consideration in light of new law, i.e., the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Later in November 2003, the Court issued an order 
granting the Joint Motion, vacating the Board's September 
2002 decision, and remanding the case to the Board.

This case was most recently before the Board in August 2004, 
at which time it was remanded for additional evidentiary 
development and for due process matters.  The actions 
requested in that remand have been undertaken and the case 
has returned to the Board for appellate review.  

In April 2005, the veteran's representative filed a service 
connection claim for a right knee disorder on the veteran's 
behalf.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran underwent an electromyogram at the VA Medical 
Center (VAMC) in Charleston, South Carolina, in September 
1995.

2.  Following the September 1995 EMG, the veteran complained 
of neurological symptoms which he attributed to the EMG, 
which were treated during 1995 and 1996.  In January 1997 he 
also reported having symptoms including nervousness and panic 
attacks, which he also believed were due to the 1995 EMG.

3.  In August 1998, a diagnosis of delusional disorder was 
made and subsequent diagnoses have included depressive 
psychosis, PTSD, anxiety, and malingering.  The veteran has 
been treated for variously diagnosed psychiatric conditions 
from 1998 forward.

4.  Any additional disability, claimed as a psychiatric 
disorder to include depressive psychosis, following EMG 
testing performed by VA in September 1995, was not due to 
that treatment; did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence 
of fault on the part of the VA; and is not the result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability, characterized as depressive psychosis, 
claimed to be the result of EMG testing performed at a VAMC 
in September 1995, are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358 (prior to, and as of, September 2, 
2004), 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In June 2001, September 2004, and November 2005 letters 
implementing VA's duty to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claim, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  These letters also provided full notice 
as to the VCAA's provisions.  In addition, the veteran was 
advised by a 2000 rating decision, a Statement of the Case, 
and numerous Supplemental Statements of the Case most 
recently issued in March and November 2005, of the pertinent 
law and what the evidence must show in order to substantiate 
the claim.  All such notices provided by VA must be read in 
the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and recent VA evaluations were 
conducted in 2004 and 2005.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In April 2000, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
depressive psychosis, claimed to have resulted following an 
EMG performed in September 1995 at the VAMC in Charleston, 
South Carolina.

A review of the service medical records shows that an in-
service mental health consultation, dated in February 1967, 
noted that the veteran had been in trouble since arrival, 
with one instance of Article 15 nonjudicial punishment, one 
Court-Martial, and one pending Court Martial for drug 
possession.  Mental status examination was essentially 
normal, other than demonstrated immaturity, poor judgment, 
and insight.  In July 1967, a diagnosis of immature 
personality was made in conjunction with the veteran's 
separation from service.

A claim of entitlement to service connection for a nervous 
condition was denied in a February 1987 rating action.  The 
veteran appealed that decision and, in April 1988, the Board 
denied a claim of entitlement to service connection for a 
psychiatric disorder.

VA medical records dated in 1986 and 1987 reflect that the 
veteran was treated and hospitalized for cocaine dependence 
and alcohol abuse.  A record of hospitalization from August 
1987 to September 1987 reveals a diagnosis of "rule out" 
antisocial personality disorder.  At that time, it was 
reported that psychiatric testing revealed that the veteran 
grossly exaggerated his psychopathology and symptoms and that 
he was somewhat paranoid upon testing.  The veteran also 
reported that he suffered from nightmares during this 
hospitalization.

On September 7, 1995, EMG testing of the veteran's left wrist 
was conducted by the VAMC in Charleston, South Carolina.  The 
study revealed no indication of carpal tunnel syndrome, but 
chronic changes which could be attributable to an old injury 
of the median nerve were noted.

The file contains a September 20, 1995, clinical record which 
reflects that the veteran called the VAMC in Columbia, SC, 
with complaints that he had not felt right since the EMG.  An 
entry from neurology dated on September 25, 1995, shows that 
the veteran complained of left-side numbness.  The entry 
indicates that apparently doctors had not noticed any problem 
following the EMG.  An assessment of probable functional 
illness, tholar syndrome was made.  A further opinion was 
sought.  Records from neurology dated in November 1995 
indicate the presence of degenerative joint disease of the 
cervical and lumbar spine.

In February 1996, the veteran was seen for a private 
neurological consultation, at which time he complained of 
left face, arm, and leg pain, and gave a history of pain and 
numbness of the left side for many years.  It was noted that 
these symptoms were apparently exacerbated by an EMG 
performed by VA in 1995.  An impression of probable thalamic 
pain syndrome of Dejerine-Roussy was made.  The doctor 
commented that this seemed to be a longstanding condition 
which began within two years following an accident in 
service.

In November 1996 the veteran filed a claim under 38 U.S.C.A. 
§ 1151, for neurological damage along the left side as 
secondary to the 1995 EMG performed by VA.  In a January 1997 
statement, the veteran described a multitude of symptoms, to 
include blurred vision, loss of balance, numbness of the left 
side along the entire body, pain, twitching, tingling, loss 
of strength, loss of concentration, loss of coordination, and 
fatigue.  The veteran also described symptoms of nervousness, 
crying, and panic attacks, all of which he attributed to the 
EMG study.  He stated that he prayed that a government 
computer chip had not been implanted in him during the 
electromyogram.  That claim was denied in a February 1997 
rating action, and was appealed.  It was remanded by the 
Board in April 1998 for additional evidentiary development, 
to include conducting a VA neurological examination.

Private medical records show that, in May 1998, the veteran 
was seen due to complaints of wrist and forearm pain and 
numbness. At that time he reported that his life had been 
completely disrupted since an EMG was done by VA in September 
1995.  Impressions of cervical degenerative joint disease, 
chronic median nerve dysfunction, and a functional disorder 
were made.

The veteran underwent a VA neurological examination in 
September 1998, which included a review of the claims folder.  
The veteran reported having flashbacks and dreams since the 
September 1995 VA EMG.  He stated that, at the time of the 
EMG, he was strapped to the table, had needles inserted into 
him, and was shocked to a degree that he thought he was going 
to be electrocuted.  He reported losing consciousness on 
several occasions after the test.  He complained of symptoms 
of pain, nightmares, and flashbacks of the testing.  The 
neurologic evaluation noted the veteran to be a tearful, 
anxious man, frequently stuttering, stammering, and 
displaying extreme anger and hostility toward "the system," 
which did not reward him with financial remuneration as he 
believed it should.  It was stated that the veteran 
attributed all his problems to the 1995 EMG.

The VA examiner concluded that clinical evaluation revealed 
no definite neuropathy, radiculopathy, or myelopathy, and 
that there were no residuals from the 1995 EMG.  The examiner 
also recommended a psychiatric consultation, to determine 
whether the veteran had a psychiatric illness manifesting 
itself in nightmares and flashbacks.  The veteran's prior 
history of substance abuse and nightmares was also noted.

In July 1999, the Board denied the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
neurological disorder, claimed to have resulted from EMG 
studies conducted by VA in September 1995.

VA outpatient records reflect that, in July 1999, the veteran 
was seen for a physical examination.  On neuropsychiatric 
evaluation, he complained of nightmares involving needles in 
the neck, stemming from an EMG done in 1995.  In August 1999, 
the veteran was admitted on emergency papers for psychiatric 
care due to making threats towards people and experiencing 
hallucinations and delusions. At that time, the veteran 
reported that he saw a man in a white coat trying to touch 
his neck and shoulder and instructing him not to move.  He 
noted that this was the experience he had when he underwent 
an EMG study by VA in 1995, and he said that he had 
nightmares about that.  The diagnosis was delusional disorder 
versus PTSD with psychotic features versus psychosis 
disorder, not otherwise specified.

An entry dated later in August 1999 VA indicates that the 
veteran had a differential diagnosis between delusional 
disorder and PTSD with psychotic features, and that he was 
referred for testing to determine the appropriate diagnosis 
or whether he was malingering.  It was noted that the testing 
supported a psychotic diagnosis. The entry stated that the 
veteran's paranoia appeared to be concerned entirely with 
events relating to his neck injury, including the EMG study 
conducted in 1995 and dating back to his original injury 
sustained in service in 1966.  The veteran was treated for 
depressive psychosis thereafter in 1999 and 2000.  An entry 
dated in March 2000 indicates that the veteran continued to 
have anxiety with panic and nightmares. It was noted that his 
wife reported that he had a fear of a doctor sticking him 
with a needle and causing bleeding since his 1995 EMG.

In October 2000, the veteran's wife submitted a statement to 
the effect that, since the EMG performed by VA in 1995, the 
veteran had experienced nightmares almost every night, 
screaming, sweating, and fighting, and that he was obsessed 
with thoughts that a (VA) doctor was trying to hurt or kill 
him.

A VA examination for mental disorders was conducted in May 
2001.  The veteran reported that his symptoms included 
nightmares, daymares, depression, anxiety, and panic attacks, 
and that the onset of his problems was in 1995 when he 
underwent an EMG, at which time, he asserted, the doctor put 
a "chip" in his neck.  Diagnoses of alcohol dependence, in 
remission; cocaine dependence, in remission; probable 
malingering; and "rule out" antisocial personality disorder 
were made.  The examiner commented that it was not possible 
to accurately assess the Global Assessment of Functioning 
because the veteran had exaggerated his symptoms and mental 
illness, and might be able to function at a much higher level 
than he presented.

The examiner recommended psychological testing, to either 
support or refute the diagnosis of malingering.  The examiner 
observed that, although the veteran reported many psychiatric 
symptoms, the combination of his symptoms was not consistent 
with any one psychiatric illness and did not appear to be 
related to co-morbid diagnosis.  The examiner concluded that 
no evidence of a service-connected disability was seen, given 
the opinion that the veteran's symptoms probably represented 
malingering.

In August and September 2001, the veteran underwent a private 
neuropsychiatric evaluation.  The veteran reported that he 
had been functioning well until undergoing EMG studies in 
1995, following which he experienced panic attacks.  The 
report stated that the veteran's symptomatology and 
evaluation was consistent with a diagnosis of delusional 
disorder with strong paranoid features.  The examiner 
indicated that the veteran's symptoms were more indicative of 
a thought disorder than PTSD, and opined that his 
difficulties were secondary to his psychiatric condition 
rather than reflecting organic brain disorder.

A VA examination for mental disorders was conducted in 
January 2004, and the claims folder was reviewed by two 
examiners.  The examiners concluded that further 
psychological testing was needed to either support or refute 
the diagnosis of malingering.  It was noted that there were 
many inconsistencies in the clinical interview, particularly 
as compared to the 2001 VA evaluation.  The report also 
observed that the symptoms the veteran described were not 
consistent with one primary psychiatric diagnosis and further 
psychological testing was recommended prior to rendering any 
diagnosis or opinion as to etiology.

In February 2005 further psychological testing was conducted, 
which revealed an attempt on the veteran's part to exaggerate 
or dissimilate psychiatric symptoms.  It was noted that 
further clinical correlation was needed to make a diagnosis.  

In June 2005, a VA examiner comprehensively reviewed the 
veteran's claims file and the testing which had been 
conducted.  The examiner opined that the veteran's 
presentation was most consistent with malingering, if a 
diagnosis needed to be pursued.  The examiner opined that the 
evaluations of May 2001, January 2004, and February 2005 did 
not provide any support for the veteran's claim of 
psychiatric response to the electromyogram that he underwent.  

VA medical records dated from 2002 to 2005 reflect that the 
veteran was treated for various diagnoses, including PTSD 
(November 2005), anxiety state, and partial malingering of 
cognitive and psychological symptoms (May 2005). 

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005), if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service 
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (2005).

With regard to eligibility for benefits under 38 U.S.C.A. 
1151(a) for additional disability due to hospital care, 
medical or surgical treatment, or VA examination, 38 C.F.R. 
§ 3.361 (2005) provides, in pertinent part, as follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after 
October 1, 1997. This includes original claims and claims 
to reopen or otherwise readjudicate a previous claim for 
benefits under 38 U.S.C. 1151 or its predecessors. The 
effective date of benefits is subject to the provisions of 
§3.400(i). For claims received by VA before October 1, 
1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.] 

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional disability or 
death. Claims based on additional disability or death due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section. 
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required. To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the 
veteran's additional disability or death. Merely showing 
that a veteran received care, treatment, or examination 
and that the veteran has an additional disability or died 
does not establish cause.

(2) Continuance or natural progress of a disease or 
injury. Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease 
or injury proximately caused the continuance or natural 
progress. The provision of training and rehabilitation 
services or CWT program cannot cause the continuance or 
natural progress of a disease or injury for which the 
services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is 
not caused by hospital care, medical or surgical 
treatment, or examination.

(d) Establishing the proximate cause of additional 
disability or death. The proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, 
VA will consider whether the health care providers 
substantially complied with the requirements of §17.32 of 
this chapter. Minor deviations from the requirements of 
§17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent. Consent may be express (i.e., given 
orally or in writing) or implied under the circumstances 
specified in §17.32(b) of this chapter, as in emergency 
situations.

(2) Events not reasonably foreseeable. Whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of §17.32 of this chapter.

The Board notes that these new regulations pertaining to 
disabilities resulting from VA negligence went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
In this case, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment, 
and the implementing regulatory revisions, apply herein.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and (2) the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005).

IV.  Analysis

As pertains to the instant claim, the amendments added in 38 
C.F.R. § 3.361 establish the criteria for a claim based on 
the provisions of 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  Although the RO did not expressly evaluate 
the veteran's claim under the amended criteria, the Board 
finds that the veteran will not be prejudiced by having his 
claim addressed at this time by the Board.

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the 
activities that are not considered hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The Board reiterates 
that the instant claim is subject to the newly added 38 
C.F.R. § 3.361, as the claim was filed after October 1997.  
With respect to numbers (4) and (5), outlined above, there 
has not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers (1) and (2), outlined 
above, the substance of the referenced criteria was 
communicated to the veteran via the SOC and SSOCs dated from 
2000 to 2005.  

With respect to number (3), outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 38 
U.S.C.A. § 1151, the operative statutory provision in effect 
since October 1997.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons, the Board finds that the 
veteran has not been prejudiced by the application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.

The veteran underwent an EMG in September 1995 and maintains 
that he has never been physically the same since the EMG, and 
argues that he developed a depressive psychosis disorder as a 
result of anxiety or stress due to the electromyogram.

In reviewing the veteran's current claim, the Board notes 
that the veteran previously claimed service connection for an 
acquired psychiatric disorder on a direct basis, and that 
claim was denied by an April 1988 Board decision.  However, 
in conjunction with the claim currently before the Board, 
there has been no allegation that the veteran's current 
psychiatric problems are in any way related to his period of 
service.  In addition, a previous claim under 38 U.S.C.A. § 
1151 for a neurological disorder, claimed to have resulted 
from the September 1995 EMG studies, was denied by the Board 
in July 1999.  That decision was not appealed to the Court of 
Appeals for Veterans Claims, and therefore was final.

The veteran's pertinent medical history reflects that, in 
September 1995, an EMG was performed at the Charleston VAMC.  
The report of that EMG is of record, and does not document 
any complaints or problems of a psychiatric nature.  However, 
the Board notes that neurological problems were complained of 
and treated following the 1995 EMG, which have been the 
subject of a separate claim.  The veteran first mentioned 
psychiatric or psychotic symptomatology of nervousness, 
crying, and panic attacks in January 1997, at which time he 
attributed them to the EMG study.  Complaints of flashbacks 
related to the 1995 EMG were documented in September 1998.  
In August 1999, the veteran began receiving psychiatric 
treatment, at which time a diagnosis of a delusional disorder 
was made.  Records show that the veteran has received 
psychiatric treatment since that time, variously diagnosed as 
depressive psychosis, PTSD, anxiety state, and partial 
malingering of cognitive and psychological symptoms.

The initial question, then, is whether the claimed 
psychiatric conditions are causally related to the 1995 EMG.  
Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury/disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998).  In this regard, both 
the underlying statute at 38 U.S.C.A. § 1151 and the newly 
promulgated regulations specify that actual causation is 
required.  To establish causation, the competent evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination, and that the 
veteran now has an additional disability, does not establish 
a causal relationship between the two.  See 69 Fed. Reg. 
46,433-35, codified at 38 C.F.R. §3.361(c)(1) (2005).

The evidence reflects that the claimed additional disability, 
depressive psychosis, was not diagnosed until 1999, nearly 
four years after the September 1995 EMG was conducted.  The 
veteran's initial complaints and symptoms of panic attacks 
and nervousness, alleged to be due to undergoing the 1995 
EMG, were not initially even reported by him until January 
1997, more than a year after the EMG.  At that time, his 
complaints were documented in a statement which he authored, 
and not in a medical record or medical opinion.  Clinical 
documentation of psychiatric symptoms claimed to be caused by 
the 1995 EMG was not initially shown until September 1998, 
three years after the EMG.

In assessing the evidence, the Board observe that the 1995 
EMG report itself did not reveal any irregularities in the 
veteran's behavior at that time.  Moreover, the medical 
records dated during the remainder of 1995, and throughout 
1996, do not document any psychotic or other psychiatric 
complaints or symptomatology, either related or unrelated to 
the 1995 EMG.  However, medical records dated in late 1995 
and throughout 1996 show that the veteran complained of 
neurological symptomatology on several occasions, which he 
believed was related to the 1995 EMG.  Furthermore, the 
record contains VA treatment records and several VA and 
private psychiatric and psychological evaluations dated from 
1998 to 2005, which reflect that the veteran attributed the 
onset of his psychiatric disorder to the 1995 EMG.  However, 
none of these treatment records or evaluation reports 
includes an opinion by a medical professional which links in 
any way the 1995 EMG to his subsequently manifested and 
diagnosed depressive psychosis.  In fact, the record contains 
a June 2005 VA medical opinion to the effect that, following 
a review of the claims file to include the evaluations of May 
2001, January 2004, and February 2005, the evidence did not 
provide any support for the veteran's claim of a psychiatric 
response to the electromyogram that he underwent in 1995.  
There has been no clinical evidence, such as a competent 
medical opinion, presented to the contrary.  

The Board has reviewed the veteran's and his attorney's 
statements.  Although the veteran has stated the difficulties 
he associates with the 1995 VA treatment, his own opinion as 
to whether VA treatment was the proper treatment for his 
presenting condition, or whether VA was at fault, is not 
competent medical evidence.  The Court has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In this case, the only evidence of record which supports the 
veteran's claim consists of his own statements and history, 
provided by him to medical professionals, and the July 2001 
lay statement of his wife to the effect that the 1995 EMG 
caused his psychiatric problems.  With respect to the medical 
history provided by the veteran during numerous medical 
evaluations, that the onset of his psychiatric problems began 
during the 1995 EMG, the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, in 
this case, as has been discussed by the Board, the clinical 
evidence and competent medical opinion provided in 2005 is 
not consistent with, and does not substantiate, the history 
given by the veteran.

With respect to the statements presented by the veteran and 
his wife, etiologically linking the 1995 VA treatment and his 
currently diagnosed depressive psychosis, neither the veteran 
or his wife meets the burden of presenting evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting their own statements because, as lay persons, 
neither he nor she is competent to offer medical opinions. As 
noted above, the Court of Appeals for Veterans Claims has 
made this clear in numerous cases.  See Espiritu; Routen, 
supra.  To reiterate, only a medical professional is 
competent to make valid medical assessments of the veteran's 
condition, his current disability, and the etiology thereof.

In summary, while various psychiatric disorders were 
diagnosed in the years after the 1995 EMG, causation has not 
been established between these conditions and the 1995 EMG.  
Moreover, absolutely no evidence has been presented which 
establishes or even suggests that any claimed psychiatric 
disorder resulted from (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in conducted the 1995 EMG at issue; or 
(2) an associated event not reasonably foreseeable.

Following a review of the totality of the evidence, the Board 
concludes that the claimed additional disability, depressive 
psychosis, was not caused by medical treatment furnished by 
VA in September 1995, at which time an EMG was conducted.  
This conclusion is supported by the multi-year hiatus between 
the 1995 VA treatment at issue and the initial diagnosis of a 
psychiatric/psychotic condition, as well as the absence of 
any competent evidence linking the two.  The Board also 
points out that the record contains no competent evidence, or 
even a mere suggestion, that VA treatment provided in 
September 1995 involved carelessness, negligence, a lack of 
proper skill, error in judgment, or any similar instance of 
fault on VA's part in conducting the EMG.  Furthermore, there 
is no probative evidence indicative of an unforeseen event 
coincident with that treatment.

Thus, the preponderance of the competent evidence shows that 
the September 1995 EMG performed by VA was not the proximate 
cause of the veteran's subsequently manifested depressive 
psychosis, or any of the other subsequently diagnosed 
psychiatric disorders.  The Board is sympathetic to the 
veteran's difficulties due to his disorder, but the competent 
medical evidence of record does not place the evidence in 
this claim in relative equipoise.  As the preponderance of 
the evidence is against the veteran's claim, the reasonable-
doubt/benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for depressive psychosis, claimed to have resulted from 
an electromyogram performed at a VA medical facility in 
September 1995, is not established.  The appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


